

116 HRES 1265 IH: Expressing support for designation of the week of December 6, 2021, through December 12, 2021, as National United States Miners Week.
U.S. House of Representatives
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1265IN THE HOUSE OF REPRESENTATIVESDecember 15, 2020Mr. Stauber (for himself, Mr. Griffith, Mr. Tiffany, Mr. LaMalfa, Mr. Gosar, Mr. Amodei, Mr. Newhouse, Mr. Stewart, Mr. Young, Mr. Mooney of West Virginia, Mr. Bucshon, Mr. Fulcher, Mr. Emmer, Ms. Cheney, Mr. Simpson, Mr. Johnson of South Dakota, Mr. Lamborn, and Mr. McKinley) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for designation of the week of December 6, 2021, through December 12, 2021, as National United States Miners Week.Whereas December 6 was established by Congress in 2009 to honor the hard work and commitment of miners in the United States;Whereas America’s mining men and women are foundational to modern economies and are necessary for a high quality of life for all citizens;Whereas the critical minerals and other raw materials harvested by American miners out of domestic mines produce more than $82 billion in raw materials annually;Whereas the critical minerals and other raw materials unearthed by miners are crucial to secure supply chains needed for steel, roads, houses, cars, smartphones, ventilators, wind turbines, solar panels, and everything else in our world that is not grown;Whereas America’s miners mine or support other industries in all 50 States;Whereas there are more than 500,000 directly employed miners in America, supporting another 1.8 million jobs in manufacturing, engineering, and environmental sciences;Whereas each miner in America indirectly supports an additional 3 jobs in spinoff industries such as health care, hospitality, education, and others, and are located in largely rural communities;Whereas America’s miners support billions in State and Federal royalty revenues, funding education, child care, and diversifying economic development in their communities; andWhereas America would rely more on countries like Russia, China, the Democratic Republic of the Congo, and others who rely on child and slave labor to produce minerals needed for modern life if it weren’t for American miners: Now, therefore, be itThat the House of Representatives—(1)supports the work of America’s mining men and women; and(2)recognizes the importance of America’s miners in securing our domestic supply chains.